Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 4/14/21 has been entered. Claims 1-13 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/22/21 with the exceptions noted below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference has been added to teach the newly amended limitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contents of claim 9 must be shown or the feature(s) canceled from the claim(s).  The drawings do not show any interactions between adjacent plates that are claimed. 
“the front horizontal portion of the kiln body and the rear horizontal portion of the kiln body are not on a same horizontal line” per claim 1 is not shown. The drawings do not show front and rear horizontal portions that are not on the same horizontal line. They all have a portion that has a horizontal line in common. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the front horizontal portion of the kiln body and the rear horizontal portion of the kiln body are not on a same horizontal line”. It is unclear if this means a section of the portion is not on the horizontal line or the entire portion is not on the horizontal line. Figure 2 shows a section not on the horizontal line and this is how the claim will be interpreted. 
Claim 2 recites “a relatively long length”. This is a relative term and it is unclear when a length is relatively long or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1465572 to Bailey (Bailey) in view of DE505603 to Emile et al. (Emile)
Regarding claim 1, Bailey a kiln body (Figure 1) and a transporting mechanism (c, h, t, and associated equipment, Figure 6) that is configured to convey a member to be fired to pass through an 
Bailey is silent on the kiln comprising a front end of the rising portion is connected to a front horizontal portion and a rear end of the descending portion is connected to a rear horizontal portion, and a rear end of the descending portion is connected to a rear horizontal portion, and the transporting mechanism conveys the member to be fired to sequentially pass through the front horizontal portion 
Emile teaches a front end of the rising portion (58, Figure 2) is connected to a front horizontal portion (57, Figure 2)and a rear end of the descending portion (59 and 60, Figure 2) is connected to a rear horizontal portion (horizontal portion after 60 in Figure 2), and a rear end of the descending portion is connected to a rear horizontal portion (shown in Figure 2), and the transporting mechanism conveys the member to be fired to sequentially pass through the front horizontal portion and the rear horizontal portion (Shown in Figure 2); and the front horizontal portion of the kiln body and the rear horizontal portion of the kiln body are not on a same horizontal line, and the front horizontal portion of the transporting mechanism and the rear horizontal portion of the transporting mechanism are not on a same horizontal line (Shown in Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bailey with the teachings of Emile to teach the kiln comprising a front end of the rising portion is connected to a front horizontal portion and a rear end of the descending portion is connected to a rear horizontal portion, and a rear end of the descending portion is connected to a rear horizontal portion, and the transporting mechanism conveys the member to be fired to sequentially pass through the front horizontal portion and the rear horizontal portion; and the front horizontal portion of the kiln body and the rear horizontal portion of the kiln body are not on a same horizontal line, and the front horizontal portion of the transporting mechanism and the rear horizontal portion of the transporting mechanism are not on a same horizontal line. Doing so would allow the objects to be transported to different levels and assist in controlling the temperature and treatment of the objects and would be improving an apparatus through a known structure.
Regarding claims 2 and 11, Bailey teaches wherein the high-temperature firing region in the middle portion has a relatively long length (X, Figure 1).
Regarding claim 3, Bailey teaches wherein a ratio of a vertical distance between a highest point of the middle portion of the kiln body and a point of the front horizontal portion of the transporting mechanism to a vertical distance between a point of the front horizontally portion of the kiln body and the point of the front horizontal portion of the transporting mechanism ranges from 2:1 to 3:1. (size shown in comparison in Figures 1-6 where the length of the arch is clearly larger than a diameter of the internal chamber of the kiln body).
Regarding claims 10 and 13, Bailey teaches wherein a heat preservation layer is disposed outside an upright wall of the kiln body (second vertical wall between interior wall and bricks in Figure 3
Bailey is silent on a thickness of the heat preservation layer is 8 cm to 12 cm and it is observed that thickness of the layer is a result effective variable because the thicker the layer the stronger and more heat insulative the kiln would become and dependent on the strength needed and heat insulation needed for the particular application one would desire to do so at minimal cost.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a thickness of the heat preservation layer is 8 cm to 12 cm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 

Claims 4, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Emile, EP2684946 to Malas (Malas), and U.S. Patent 4448117 to Wells (Wells).
Regarding claim 4, Bailey teaches a conveyor chain (h is an endless chain).
Bailey is silent on wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller

Regarding claim 5, Bailey teaches a push plate for placing the member to be fired (c, Figures 1-6), the member to be fired or a carrier loading the member to be fired is placed on the push plate (shown in Figures 1-6)
Bailey is silent on wherein the transporting mechanism is in a form of a conveyor roller; transporting is completed by several conveyor rollers rotating in a same direction; the conveyor rollers support a push plate, and the conveyor rollers rotating in the same direction feed the push plate and the member to be fired placed on the push plate into the internal chamber of the kiln body for sintering.
Malas teaches wherein the transporting mechanism is in a form of a conveyor roller; transporting is completed by several conveyor rollers rotating in a same direction; the conveyor rollers support a push plate, and the conveyor rollers rotating in the same direction feed the push plate and the member to be fired placed on the push plate into the internal chamber of the kiln body for sintering (10, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bailey with the teachings of Malas to provide wherein the transporting mechanism is in a form of a conveyor roller; transporting is completed by several conveyor rollers rotating in a same direction; the conveyor rollers support a push plate, and the conveyor rollers rotating in the same direction feed the push plate and the member to be fired placed on the push plate into the internal chamber of the kiln body for sintering. Doing so would allow the products to be transferred by an alternate transportation means and which would allow different receptacles to be used when transporting products.
Regarding claim 12, Bailey teaches a conveyor chain (h is an endless chain).
Bailey is silent on wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller
Wells teaches wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller (Col. 4 lines 43-59 disclose chain and belts as equivalent alternatives). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bailey with the teachings of Wells to provide wherein the transporting mechanism is in a form of a conveyor belt or a conveyor roller. Doing so would be replacing a chain with an equivalent alternative and would allow the device to handle different load and/or different types of product receptacles.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Emile, Malas, Wells, and WO2010029430 to Kubota et al. (Kubota).
Regarding claim 6, Bailey teaches wherein the push plate employs a rectangular structure, and has an upper surface, a lower surface, and front, rear, left, and rear side surfaces; the lower surface of the push plate comes into contact with the conveyor wheels (c, Figures 1-6 is shown to have a rectangular shape). 
Bailey is silent on the lower surface of the push plate comes into contact with the conveyor rollers and a recessed placing region is provided at a middle position of the upper surface to place the member to be fired or the carrier loading the member to be fired.
Malas teaches conveyor rollers (10, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bailey with the teachings of Malas to provide conveyor rolelrs. Doing so would allow the products to be transferred by an alternate transportation means and which would allow different receptacles to be used when transporting products.

Regarding claim 7, Bailey is silent on wherein in at least a portion of the transporting mechanism that passes through the internal chamber of the kiln body, guardrails are disposed on two sides of the transporting mechanism; the left and right side surfaces of the push plate are recessed to form front-rear-through push plate grooves; continuous protruding structures are disposed at corresponding positions of the guardrails on the two sides of the transporting mechanism; and when the push plate advances on the conveyor rollers, the protruding structures snap in the push plate grooves to avoid arch-up of the push plate.
Kubota teaches wherein in at least a portion of the transporting mechanism that passes through the internal chamber of the kiln body, guardrails are disposed on two sides of the transporting mechanism (35, Figures 4 and 8); the left and right side surfaces of the push plate are recessed to form front-rear-through push plate grooves (Figure 5 and 8 show the orientation); continuous protruding structures are disposed at corresponding positions of the guardrails on the two sides of the transporting mechanism 41, Figure 8 and Figures 8 and 9 show the orientation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bailey with the teachings of Kubota to provide wherein in at least a portion of the transporting mechanism that passes through the internal chamber of the kiln body, guardrails are disposed on two sides of the transporting mechanism; the left and right side surfaces of the push plate are recessed to form front-rear-through push plate grooves; continuous protruding structures are disposed at corresponding positions of the guardrails on the two sides of the 
Regarding claim 8, Bailey is silent on wherein in at least a portion of the transporting mechanism that passes through the internal chamber of the kiln body, guardrails are disposed on two sides of the transporting mechanism; protruding structures are disposed on the left and right sides of the push plate to form push plate protrusions; through grooves are disposed at positions of the guardrails that correspond with the push plate protrusions. 
Kubota teaches wherein in at least a portion of the transporting mechanism that passes through the internal chamber of the kiln body, guardrails are disposed on two sides of the transporting mechanism; protruding structures are disposed on the left and right sides of the push plate to form push plate protrusions; through grooves are disposed at positions of the guardrails that correspond with the push plate protrusions(35, Figures 4 and 8, 41, Figure 8 and Figures 8 and 9 show the orientation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bailey with the teachings of Kubota to provide wherein in at least a portion of the transporting mechanism that passes through the internal chamber of the kiln body, guardrails are disposed on two sides of the transporting mechanism; protruding structures are disposed on the left and right sides of the push plate to form push plate protrusions; through grooves are disposed at positions of the guardrails that correspond with the push plate protrusions. Doing so would allow the position of the carrier to be accurately determined and controlled.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Emile, Malas, Wells, Kubota and U.S. Patent 4560350 to Doby (Doby).
Regarding claim 9, Bailey is silent on wherein in the front and rear side surfaces of the push plate, one has a protrusion and the other one has a left-right-through groove; and when a plurality of 
Doby teaches wherein in the front and rear side surfaces of the push plate, one has a protrusion and the other one has a groove; and when a plurality of push plates are on the conveyor rollers, the protrusion of one of the push plates corresponds in position to the groove of adjacent one of the push plates (40’’ and 32’’, Figure 6). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bailey with the teachings of Doby to provide wherein in the front and rear side surfaces of the push plate, one has a protrusion and the other one has a groove; and when a plurality of push plates are on the conveyor rollers, the protrusion of one of the push plates corresponds in position to the groove of adjacent one of the push plates. Doing so would allow the spacing of the cars to be maintained and all the cars and contents within to receive equal treatment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        6/14/21